DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1, 8 and 15, the Claim limitations "….front/rear….” is not clear whether Applicant intends to claim front or rear, front and rear, or both. Therefore, it is unclear on the scope and bound of the Claim limitations, which renders it as indefinite.
Claims 2-7, 9-14, and 16-20 depend on Claims 1, 8 and 15 respectively. Therefore, Claims 2-7, 9-14, and 16-20 are also rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190092318 A1 (Mei), in view of JP 6908445 B2 (Yoshiyasu) and in further view of Lee, K.H., Tagawa, T., Pan, J.E.M., Gaidon, A. and Douillard, B., 2019, June. An attention-based recurrent convolutional network for vehicle taillight recognition. In 2019 IEEE Intelligent Vehicles Symposium (IV) (pp. 2365-2370). IEEE (Lee).
Regarding Claims 1, 8 and 15, Mei teaches:
 A vehicle light classification system, comprising: an image capture device to capture a sequence of images of a scene that includes a front/rear view of a vehicle with front/rear-side lights; a processor; and a memory communicably coupled to the processor and storing: a semantic keypoint module including instructions that when executed by the processor cause the processor to determine semantic keypoints, in the images and associated with the front/rear-side lights, based on inputting the images into a first neural network; a classification module including instructions that when executed by the processor cause the processor to: 1) obtain difference images that are each a difference between successive images from among the sequence of images, the successive images being aligned based on their respective semantic keypoints, and 2) determine a classification of the front/rear-side lights based at least in part on the difference images by inputting the difference images into a second neural network (Mei: Figs. 1-5, a system configuration and method that takes series of images to generate difference images; extract regions of interest, and classify turn or brake lights based on images and extracted ROIs).
Mei further teaches [0056]-[0058] that series of images are aligned. However, Mei does not teach explicitly on aligning series of images based on semantic key points. However, Yoshiyasu and Lee teaches (Yoshiyasu: Figs. 6-8 and section of “detained alignment processing”, two images are captured, key points are recognized, difference of images are determined, and an aligned image is projected based on difference of key points; Lee: Fig. 1, absolute difference is obtained from two successive images for a series of input images, where spatial features (i.e. feature points or key points) are extracted using a CNN). 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Mei with aligning series of images based on semantic key points as further taught by Yoshiyasu and Lee. The advantage of doing so is to enable automated driving by determining intention of front vehicles through taillight states (Lee: Abstract).
Regarding Claims 2, 9 and 16, Mei as modified teaches all elements of Claims 1, 8 and 15 respectively. Mei as modified further teaches:
The vehicle light classification system of claim 1, wherein the classification module further includes instructions that cause the processor to obtain the difference images by, for each difference image, modifying a first image by warping the first image to align iterations of the semantic keypoints across the first image and a successive image, and obtaining a difference between the first image as modified and the successive image (Lee: III. Equation 1 of warping function).
Regarding Claims 3, 10 and 17, Mei as modified teaches all elements of Claims 1, 8 and 15 respectively. Mei as modified further teaches:
The vehicle light classification system of claim 1, wherein each of the semantic keypoints correspond, respectively, to single pixels in the image (Yoshiyasu: Figs. 6-8, feature points extract from images, i.e. pixels).
Regarding Claims 4, 11 and 18, Mei as modified teaches all elements of Claims 1, 8 and 15 respectively. Mei as modified further teaches:
The vehicle light classification system of claim 1, wherein the second neural network includes a convolutional neural network (CNN) layer that generates feature vectors based on the difference images and a long short-term memory (LSTM) layer that generates the classification based at least in part on the feature vectors (Lee: Fig. 1).
Claims 5-7, 12-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190092318 A1 (Mei), in view of JP 6908445 B2 (Yoshiyasu) and in further view of Lee, K.H., Tagawa, T., Pan, J.E.M., Gaidon, A. and Douillard, B., 2019, June. An attention-based recurrent convolutional network for vehicle taillight recognition. In 2019 IEEE Intelligent Vehicles Symposium (IV) (pp. 2365-2370). IEEE (Lee) and US 20210209797 A1 (Lee2).
Regarding Claims 5, 12 and 19, Mei as modified teaches all elements of Claims 1, 8 and 15 respectively. Mei as modified does not explicitly using bounding boxed for tracking vehicles. However Lee2 teaches:
The vehicle light classification system of claim 1, further comprising a tracking module including instructions that when executed by the processor cause the processor to define a bounding box for the vehicle based on the semantic keypoints and track the bounding box across the sequence of images (Lee2: Figs. 1-2 and 15-17A-E).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Mei as modified with using bounding boxed for tracking vehicles as further taught by Lee2. The advantage of doing so is to enable vehicle localization and tracking (Lee2: [0003]-[0004]).
Regarding Claims 6, 13 and 20, Mei as modified teaches all elements of Claims 1, 8 and 15 respectively. Mei as modified further teaches:
The vehicle light classification system of claim 5, wherein the classification module further includes instructions that cause the processor to obtain the difference images based on portions of the images that fall within the bounding box as tracked across the sequence of images (Yoshiyasu: Figs. 6-8, crop portions of images to generate difference of images).
Regarding Claims 7 and 14, Mei as modified teaches all elements of Claims 1 and 8 respectively. Mei as modified further teaches:
The vehicle light classification system of claim 5, wherein the scene includes a plurality of vehicles and the tracking module further defines separate bounding boxes for each of the plurality of vehicles based on the semantic keypoints and tracks each separate bounding box across the sequence of images (Lee2: Figs. 15-17A-E).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649